DETAILED ACTION
This Office Action is responsive to the Amendment filed 4 August 2022.  Claims 

1, 2, 4-12 and 21-27 are now pending.  The Examiner acknowledges the amendments 

to claims 1, 2, 4-12 and 21 as well as the cancellation of claims 3 and 13-20 and the 

addition of claims 22-27.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-27 are objected to because of the following informalities: there are two sets of “new claim 23”.  In light of such, the second instance of “new claim 23” will be treated as new claim 24 such that each succeeding claim will be numbered accordingly to claim 28 for purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 22, 23 and renumbered claims 24-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite as claim 1 recites that “the holster extends into an interior region of the case” which would suggest that while the holster extends into the case, it is not completely encompassed by the interior region of the case.  Claim 4 suggests that the holster is entirely within the interior region of the case with the recitation “the holster within the interior region of the case”.  
At line 2 of claim 5, it is unclear if “a longitudinal axis of the holster” is the same as or different than “a longitudinal axis of the holster” recited in claim 4 from which claim 5 depends. 
Claim 8 recites the limitation "the process of dye-sublimation transfer printing".  There is insufficient antecedent basis for this limitation in the claim.
  Claims 4, 5 and renumbered 28 are indefinite as they depend upon canceled claim 3.  For purposes of examination, claim 4 will be construed as dependent upon claim 1.
Claim 22 is indefinite.  It is unclear what material or structure is imparted with the recitation “cannot feasibly be filled by….”.  Also it is unclear what defines “solely….gaseous material” or “primarily gaseous material” or how a material “cannot feasibly be filled” by such.  Also, it is unclear what is intended by “cannot feasibly be” versus simply “cannot”.  Further, there is no previous recitation of “filling” the case to impart such meaning. 
At line 1 of claim 23, it is unclear if “an image” is the same as or different than “an image” recited in claim 1 as claim 1 does not specify where on the case the image is imparted.   
At line 3 of claim 23, it is unclear if “the anatomical orifice” is the same as or different than “the anatomical orifice” recited in claim 1.   
Regarding renumbered claim 24 at line 4, it is unclear if “a second side” is the same as or different than “a second side” recited at lines 1-2. 
Regarding renumbered claim 25 at line 1, “claim 23” should apparently read –claim 24-- upon renumbering of the claims. 
Regarding renumbered claim 26 at line 1, “claim 24” should apparently read –claim 25-- upon renumbering of the claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 21, 22 and renumbered claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Theis (U.S. Patent No. 10,251,808).  Regarding claims 1, 2 and 21, Theis discloses a sex article, comprising: a soft hollow case 100 (Fig. 1 and col. 4, lines 58-65 and col. 7, lines 10-14) (“hollow” due to recesses within cushion as shown in Fig. 2); a holster (“covers”)  186a/b attached on a first side of the soft hollow case, and acting as a sex simulation device (“personal pleasure device”) holder (see reproduction of Fig. 3 below; Fig. 21; col. 7, lines 66-67 – col. 8, lines 1-17 and col. 11, lines 55-62), wherein the holster 186a/b extends into an interior region of the case 100 (Figs. 3 and 21 and col. 8, lines 6-14); and an image of external portion of personal pleasure device 202 imparted on the case (Fig. 22), wherein the image is oriented such that the anatomical orifice is aligned with the holster (Figs. 21 and 22).  However, in this particular embodiment, Theis does not disclose explicitly wherein the image (of a phallus) is a rendering of an anatomical orifice.  In a separate embodiment, Theis discloses that one of the various personal pleasure devices capable of being retained by the case 100 may be a personal pleasure device for men, which depicts an image of an anatomical orifice of a female (vagina – Fig. 26 and col. 13, lines 36-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an image of an anatomical orifice, such as a vagina, on the case as disclosed by Theis, as Theis teaches that the device reception openings of the case may be shaped and sized to receive and retain various personal pleasure devices (col. 11, lines 55-62; col. 13, lines 36-48 and col. 7, lines 14-37).


[AltContent: textbox (“holster” )] 
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox ([img-media_image1.png])]


[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (“second holster”)]
 

Regarding claim 6, the article further comprises a second holster (see reproduction of Fig. 3 above; Fig. 21; col. 7, lines 66-67 – col. 8, lines 1-17 and col. 11, lines 55-62), and Theis further discloses incorporation of a second personal pleasure device (Fig. 20), which would render a second image of an external portion of a second personal pleasure device imparted on the opposite, second side of the case (Figs. 20-22 and 26) wherein the second image of an external portion of a second personal pleasure device is oriented such that the second anatomical orifice would be aligned with the holster (Figs. 20-22 and 26).
However, in this particular embodiment, Theis does not disclose explicitly wherein the second image of an external portion of a second personal pleasure device is a rendering of an anatomical orifice.  In a separate embodiment, Theis discloses that one of the various personal pleasure devices capable of being retained by the case 100 may be a personal pleasure device for men, which depicts an image of an anatomical orifice of a female (vagina – Fig. 26 and col. 13, lines 36-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an image of an anatomical orifice, such as a vagina, on the case as disclosed by Theis, as Theis teaches that the device reception openings of the case may be shaped and sized to receive and retain various personal pleasure devices (col. 11, lines 55-62; col. 13, lines 36-48 and col. 7, lines 14-37).  
Regarding claims 7 and 22 (and in view of the indefinite nature of claim 21), the case 100 is comprised of fabric (col. 6, lines 1-24) (which can be filled by various materials).  
Regarding claim 8, Theis does not indicate that the image is formed by the process of dye-sublimation transfer printing.  It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The product (“the image includes a rendering of an anatomical orifice”) is taught by Theis as disclosed above.  The image disclosed above by Theis depicts a three-dimensional image of a representation of the external form of a person, which is the genitals.  
	Regarding claim 9, the article further comprises a closure 168 disposed on a second side of the case (Figs. 9 and 32).
Regarding claim 10, the case 100 is a pillowcase (col. 9, lines 34-45).
Regarding claim 11, the article further comprises at least one kneepad 102, 108 affixed to a side of the case (Figs. 1-9 and 26-28 and col. 10, lines 9-27). 
Regarding claim 12, the article further comprises a sex stimulation device (personal pleasure device 206) installed within the holster (Figs. 22 and 26 and col. 13, lines 36-48).
Regarding renumbered claim 24, the case 100 has the first side (where the holster resides in the reproduction above), a second side (side laying on floor, opposite where the holster resides in the reproduction above) opposite the first side, and a third side 160a (in Fig. 2), and wherein the third side is formed between the first side and the second side (Fig. 2), wherein there is an opening formed on 180 on the second side of the case (Figs. 5 and 6).  
Regarding renumbered claim 27, the holster (“covers”) 186a/b are substantially cylindrical as they conform to, and hold, a cylindrical personal pleasure device (Fleshlight®) in place (Fig. 26; col. 8, lines 6-14 and col. 13, lines 36-48). 

15.	Claims 4, 5 and renumbered claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Theis (U.S. Patent No. 10,251,808) in view of Ishikawa (U.S. Pub. No. 2018/0104088).  Regarding claim 4, Theis discloses a fastener 168 disposed around various sides of the case (Figs. 9 and 32; also see description of Fig. 32), for preventing the sides of the case from shifting during use (col. 10, lines 31-38), however Theis fails to disclose explicitly that the fastener is disposed around a longitudinal axis of the holster (or the entirety of the case).  Ishikawa discloses a sex article comprising a casing 1 for holding a holster 3 of a personal pleasure device 2, wherein a fastener 7 encompasses the entirety of the case, in order to sandwich the holster (and personal pleasure device) in place (Figs. 1 and 4 and [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a fastener as taught by Theis, to completely encircle the case (and consequently the holster of Theis) as Ishikawa discloses a fastener encircling the case sandwiches the holster and thus the personal pleasure device in place for use (Figs. 1 and 4 and [0041]) and Theis recognizes that multiple fasteners can be used to provide connection between the cushions to prevent shifting during use.  The use of a single encircling fastener would reduce the need for using multiple fasteners, thus simplifying the construction of the device of Theis and its method of use.  
Regarding claim 5, the encircling fastener of Ishikawa comprises a “hook and loop fastening strap” (Fig. 4).  While Theis fails to disclose explicitly that the fastener is disposed around a longitudinal axis of the holster (or the entirety of the case, Ishikawa discloses wherein the fastener 7 encompasses the entirety of the case, in order to sandwich the holster (and personal pleasure device) in place (Figs. 1 and 4 and [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a fastener as taught by Theis, to completely encircle the case (and consequently the holster of Theis) as Ishikawa discloses a fastener encircling the case sandwiches the holster and thus the personal pleasure device in place for use (Figs. 1 and 4 and [0041]) and Theis recognizes that multiple fasteners can be used to provide connection between the cushions to prevent shifting during use.  The use of a single encircling fastener would reduce the need for using multiple fasteners, thus simplifying the construction of the device of Theis and its method of use.  
 	Regarding renumbered claim 28, the holster (“covers”) 186a/b of Theis are substantially cylindrical as they conform to, and hold, a cylindrical personal pleasure device (Fleshlight®) in place (Fig. 26; col. 8, lines 6-14 and col. 13, lines 36-48). 

Allowable Subject Matter
15.	Claim 23 and renumbered claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
16.	Applicant’s arguments filed 4 August 2022 with respect to the rejection of claims 5, 6, 8, 13 and 19 under 35 U.S.C. 112(b) have been fully considered and are moot in view of the new grounds of rejection presented above in light of the amendments.  

17.	Applicant’s arguments with respect to the rejection of claims 1-21 under 35 U.S.C. 103 citing Buben in view of “Insert Air Pillow” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791